Case: 19-60802     Document: 00516116940         Page: 1     Date Filed: 12/03/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 19-60802                       December 3, 2021
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk

   Sylvester Lee Branch,

                                                           Plaintiff—Appellant,

                                       versus

   Brian Ladner, Warden, Central Mississippi Correctional Facility Area II,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:17-CV-252


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Sylvester Lee Branch, Mississippi prisoner #M5290, proceeding pro
   se and in forma pauperis (IFP), appeals the district court’s dismissal of his
   42 U.S.C. § 1983 complaint for failure to state a claim upon which relief may
   be granted under 28 U.S.C. § 1915(e)(2)(B)(ii). He has also filed a motion


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60802      Document: 00516116940          Page: 2    Date Filed: 12/03/2021




                                    No. 19-60802


   for appointment of counsel. We review the district court’s dismissal de novo,
   using the standard that applies to dismissals under Federal Rule of Civil
   Procedure 12(b)(6). Rogers v. Boatright, 709 F.3d 403, 407 (5th Cir. 2013).
            Branch argues, as he did in the district court, that Warden Brian
   Ladner failed to conduct an adequate investigation during his prison
   disciplinary proceedings, which resulted in an informal two-week loss of all
   privileges and two concurrent 30-day losses of privileges, and thus violated
   his due process rights. Branch’s punishment does not result in the atypical
   and significant hardship contemplated by Sandin v. Conner, 515 U.S. 472, 484
   (1995), and therefore does not implicate a protected liberty interest, see
   Malchi v. Thaler, 211 F.3d 953, 958 (5th Cir. 2000). Given this, we need not
   consider whether the procedures that attended those punishments were
   constitutionally sufficient. See Meza v. Livingston, 607 F.3d 392, 399 (5th Cir.
   2010).
            Accordingly, the judgment of the district court is AFFIRMED.
   Branch’s motion for appointment of counsel is DENIED. The district
   court’s dismissal of Branch’s complaint counts as a strike under 28 U.S.C.
   § 1915(g).     See Coleman v. Tollefson, 575 U.S. 532, 537-40 (2015).
   Accordingly, Branch is CAUTIONED that if he accumulates three strikes
   under § 1915(g) , he will not be allowed to proceed IFP in any civil action or
   appeal filed while he is incarcerated or detained in any facility unless he is
   under imminent danger of serious physical injury.




                                          2